At a former date, this court reversed and remanded this cause to the trial court on account of certain errors fully set out in its opinion. See 33 S.W.2d 263. It appears, however, that at that time the appellant's brief did not contain any assignments of error. The appellant had previously secured from this court an order authorizing it to withdraw its briefs and to attach thereto its assignments of error. However, this court reversed the cause before such assignments were actually attached to the brief. The Supreme Court thereafter held that this court had authority to permit the briefs to be amended by attaching the assignments of error thereto, but held that this court erred in considering such assignments of error and in reversing the cause before such assignments were actually attached to or included in the briefs. The case was therefore reversed and remanded to this court for further consideration. See 50 S.W.2d 802. The assignments of error are now properly attached to the brief in accordance with the permission heretofore granted, and are before the court for consideration.
We have again very carefully considered the errors assigned, and are of the opinion that the case must be reversed for the reasons stated in the former opinion of this court.
The judgment of the trial court is reversed, and the cause remanded for a new trial.
 *Page 111